           Case 6:18-bk-18339-MH                       Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12                                    Desc
                                                       Main Document    Page 1 of 85
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
 Central
 ____________________             California
                      District of _________________
                                       (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         /1

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s name                          TECHNOLOGY SOLUTIONS & SERVICES, INC., a California corporation
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer              20            0460383
                                           ___ ___ – ___ ___ ___ ___ ___ ___ ___
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                            458        East Commercial Road
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street

                                           ______________________________________________               _______________________________________________
                                                                                                        P.O. Box

                                            San Bernardino             CA       92408
                                           ______________________________________________               _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            San Bernardino
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                 www.tssius.com
                                           ____________________________________________________________________________________________________


6.   Type of debtor                         Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
              Case 6:18-bk-18339-MH                Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12                                      Desc
                                                   Main Document    Page 2 of 85
Debtor           TECHNOLOGY SOLUTIONS & SERVICES, INC.,
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.naics.com/search/ .
                                           811212
                                           ___ ___ ___      ___

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                        Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                            insiders or affiliates) are less than $2,,5 (amount subject to adjustment on
                                                             4/01/1 and every 3 years after that).
                                                         
                                                          The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12
9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
            Case 6:18-bk-18339-MH                Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12                                       Desc
                                                 Main Document    Page 3 of 85
Debtor         TECHNOLOGY SOLUTIONS & SERVICES, INC.,
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?
                                        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have       No
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                     Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                               Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                               Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                   Funds will be available for distribution to unsecured creditors.
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                        1-49                            1,000-5,000                              25,001-50,000
14.   Estimated number of               50-99                           5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                        200-999

                                        $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                        $500,001-$1 million             $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 4 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 5 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 6 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 7 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 8 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 9 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 10 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 11 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 12 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 13 of 85
                Case 6:18-bk-18339-MH                                        Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12                                                                          Desc
                                                                             Main Document    Page 14 of 85

 Fill in this information to identify the case:

             TECHNOLOGY SOLUTIONS & SERVICES, INC.
 Debtor name _________________________________________________________________

                                         Central
 United States Bankruptcy Court for the:_______________________              California
                                                                District of ________
                                                                                                                  (State)
 Case number (If known):              _________________________


                                                                                                                                                                                                   Check if this is an
                                                                                                                                                                                                     amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                           12/15




Part 1:          Summary of Assets


1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                                                0.00
                                                                                                                                                                                                  $ ________________
          Copy line 88 from Schedule A/B ......................................................................................................................................


     1b. Total personal property:
                                                                                                                                                                                                       9,831,822.37
                                                                                                                                                                                                  $ ________________
          Copy line 91A from Schedule A/B ....................................................................................................................................

     1c. Total of all property:
                                                                                                                                                                                                      9,831,822.37
                                                                                                                                                                                                  $ ________________
          Copy line 92 from Schedule A/B ......................................................................................................................................




Part 2:          Summary of Liabilities




2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D ..............................................                                                      12,979,405.87
                                                                                                                                                                                                  $ ________________


3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


     3a. Total claim amounts of priority unsecured claims:
          Copy the total claims from Part 1 from line 5a of Schedule E/F .....................................................................................                                           526,226.51
                                                                                                                                                                                                  $ ________________


     3b. Total amount of claims of nonpriority amount of unsecured claims:
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F ..........................................................                                          +      16,684,476.72
                                                                                                                                                                                                  $ ________________




4. Total liabilities ......................................................................................................................................................................
                                                                                                                                                                                                     30,190,109.10
                                                                                                                                                                                                  $ ________________
     Lines 2 + 3a + 3b




  Official Form 206Sum                                       Summary of Assets and Liabilities for Non-Individuals                                                                                     page 1
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 15 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 16 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12        Desc
                        Main Document    Page 17 of 85




                                                           Note: amount above is cost/book value.
                                                           Liquidation value is estimated to be less
                                                           than $1,000,000.00.
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 18 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 19 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 20 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 21 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 22 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 23 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 24 of 85
                Case 6:18-bk-18339-MH                     Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12                                                 Desc
                                                          Main Document    Page 25 of 85
 


     Fill in this information to identify the case:                                                                                    
     Debtor name     TECHNOLOGY SOLUTIONS & SERVICES, INC.
     United States Bankruptcy Court for the: Central District of California 
     Case number (If known):                               
                                                                                                                             Check if this is an amended filing


Official Form 206D                                                                                                                                          
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                           12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor’s property?
       No. Check this box and submit page 1 of this form to the court with the debtor’s other schedules. Debtor has nothing else to report on this form
       Yes. Fill in all of the information below.
Part 1:         List Creditors Who Have Secured Claims                                                                                           
2.        List in alphabetical order all creditors who have secured claims.                             Column A                                    Column B
                                                                                                        Amount of claim                             Value of collateral that
          If a creditor has more than one secured claim, list the creditor separately for each
                                                                                                        Do not deduct the value of collateral       supports this claim
          claim.

    2.1    Creditor’s name                      Describe debtor’s property that is subject to a lien   $12,292,722.72                           $9,831,822.00
    Bank of America NA                            Blanket Lien on assets
    Creditor’s mailing address
                                                  Liens against ten Nissan Forklifts
    Attn President/Manager Agent                Describe the lien
    CA9-702-03-93                                 UCC-1 filed 10/20/2010
    101 S Marengo Ave 3rd Floor                   Filing No. 10-7248928778
    Pasadena, CA 91101-2428
                                                  UCC-1 filed 7/29/2011
    Creditor’s email address, if known            Filing No. 11-7278989133
    Date debt was incurred     2010
                                                  UCC-1 filed 9/8/2011
    Last four digits of account                   Filing No. 11-7283960592
    number 0281 and 372
                                                Is the creditor an insider or related party?
    Do multiple creditors have an interest         No.
    in the same property?
                                                   Yes.
        No.
        Yes. Specify each creditor, including   Is anyone else liable on this claim?
    this creditor, and its relative priority       No.
                                                   Yes. Fill out Schedule H: Codebtors (Official
    Lines of Credit/Loans ending
                                                Form 206H)
    0281 and 0372, and Credit
    Card:                                       As of the petition filing date, the claim is:
    Line of credit balance                      Check all that apply
    $10,900,000.00 as of 5/2018;                   Contingent.
    Expansion loan balance                         Unliquidated
    $466,666.66 as of 5/31/2018;
                                                   Disputed
    Credit card balance
    $926,056.06 as of 6/30/2018

3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional        $12,979,405.87
   Page, if any.




                                             




Official Form 206D                       Schedule D: Creditors Who Have Claims Secured by Property
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 26 of 85
                  Case 6:18-bk-18339-MH                     Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12                               Desc
                                                            Main Document    Page 27 of 85            
     Fill in this information to identify the case:  
     Debtor name     TECHNOLOGY SOLUTIONS & SERVICES, INC.
     United States Bankruptcy Court for the: Central District of California 
     Case number (If known):                             
                                                                                                                      Check if this is an amended filing


Official Form 206E/F                                                                                                                       
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

 Part 1:         List Creditors With PRIORITY Unsecured Claims                                                                      
1.         Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
             No. Go to Part 2.
             Yes. Go to line 2.

2.         List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
           3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
  
                                                                                                                  Total claim              Priority amount




     2.1    Nonpriority creditor’s name and mailing address       As of the petition filing date, the claim is:   $20,915.77             $12,850.00
     Fred Anavim                                                  Check all that apply
     102 Ambling                                                    Contingent
     Brea, CA 92821                                                 Unliquidated
                                                                    Disputed
     Date or dates debt was incurred     July 20, 2018 -          Basis for the claim    Wages
     September 28, 2018
     Last four digits of account number                           Is the claim subject to setoff?
                                                                     No.
     Specify Code subsection of PRIORITY unsecured                   Yes
     claim: 11 U.S.C. § 507(a)(4)

     2.2    Nonpriority creditor’s name and mailing address       As of the petition filing date, the claim is:    $0.00
     California Department of Tax and Fee                         Check all that apply
     Administration                                                 Contingent
     Account Information Group, MIC:29                              Unliquidated
     PO Box 942879                                                  Disputed
     Sacramento, CA 94279-0029                                    Basis for the claim
     Date or dates debt was incurred
                                                                  Notice Purposes Only
                                                                  Is the claim subject to setoff?
     Last four digits of account number                              No.
                                                                     Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a)(__)

     2.3    Nonpriority creditor’s name and mailing address       As of the petition filing date, the claim is:    $0.00
     California Employment Development                            Check all that apply
     Department                                                     Contingent
     Bankruptcy Group MIC 92E                                       Unliquidated
     PO Box 826880                                                  Disputed
     Sacramento, CA 94280-0001                                    Basis for the claim
     Date or dates debt was incurred
                                                                  Notice Purposes Only
                                                                  Is the claim subject to setoff?
     Last four digits of account number                              No.
                                                                     Yes
     Specify Code subsection of PRIORITY unsecured
     claim: 11 U.S.C. § 507(a)(__)
               Case 6:18-bk-18339-MH               Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
    Debtor
                                                 Main
             TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                       Document CasePage    28 of 85
                                                                      number (if known) _____________________________________

 
                                                                                                            Total claim    Priority amount




    2.4   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   $351,065.73   $351,065.73
    California Franchise Tax Board                          Check all that apply
    Bankruptcy Section, MS: A-340                             Contingent
    PO Box 2952                                               Unliquidated
    Sacramento, CA 95812-2952                                 Disputed
    Date or dates debt was incurred   Tax Period                             Tax Period
                                                            Basis for the claim
    12/31/2018, 12/31/2016                                  12/31/2018, 12/31/2016

    Last four digits of account number                      Is the claim subject to setoff?
                                                               No.
    Specify Code subsection of PRIORITY unsecured              Yes
    claim: 11 U.S.C. § 507(a)(8)

    2.5   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:    $0.00
    California State Board of Equalization                  Check all that apply
    Special Operations Branch, MIC: 55                        Contingent
    PO Box 942879                                             Unliquidated
    Sacramento, CA 94279-0055                                 Disputed
                                                            Basis for the claim
    Date or dates debt was incurred
                                                            Notice Purposes Only
    Last four digits of account number                      Is the claim subject to setoff?
                                                               No.
    Specify Code subsection of PRIORITY unsecured              Yes
    claim: 11 U.S.C. § 507(a)(__)

    2.6   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   $25,554.10    $12,850.00
    Blanca Garcia                                           Check all that apply
    3815 Valencia Ave                                         Contingent
    San Bernardino, CA 92404                                  Unliquidated
                                                              Disputed
    Date or dates debt was incurred   July 20, 2018 -       Basis for the claim    Wages
    September 28, 2018
    Last four digits of account number                      Is the claim subject to setoff?
                                                               No.
    Specify Code subsection of PRIORITY unsecured              Yes
    claim: 11 U.S.C. § 507(a)(4)

    2.7   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   $41,381.00    $12,850.00
    Julio Garcia Sr                                         Check all that apply
    3815 Valencia Ave                                         Contingent
    San Bernardino, CA 92404                                  Unliquidated
                                                              Disputed
    Date or dates debt was incurred   July 20, 2018 -       Basis for the claim    Wages
    September 28, 2018
    Last four digits of account number                      Is the claim subject to setoff?
                                                               No.
    Specify Code subsection of PRIORITY unsecured              Yes
    claim: 11 U.S.C. § 507(a)(4)

    2.8   Nonpriority creditor’s name and mailing address   As of the petition filing date, the claim is:   $26,310.72    $12,850.00
    Eric Huang                                              Check all that apply
    12479 Farnborough Ct                                      Contingent
    Mira Loma, CA 91752                                       Unliquidated
                                                              Disputed
    Date or dates debt was incurred   July 20, 2018 -       Basis for the claim    Wages
    September 28, 2018
    Last four digits of account number                      Is the claim subject to setoff?
                                                               No.
    Specify Code subsection of PRIORITY unsecured              Yes
    claim: 11 U.S.C. § 507(a)(4)




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                Case 6:18-bk-18339-MH               Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
    Debtor
                                                  Main
              TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                        Document CasePage    29 of 85
                                                                       number (if known) _____________________________________

 
                                                                                                                Total claim    Priority amount




    2.9    Nonpriority creditor’s name and mailing address      As of the petition filing date, the claim is:   $12,504.36    $12,504.36
    Humberto Garcia                                             Check all that apply
    13502 Silver Palms Lane                                       Contingent
    Sylmar, CA 91342                                              Unliquidated
                                                                  Disputed
    Date or dates debt was incurred     August 31, 2018 –       Basis for the claim    Wages
    September 28, 2018
    Last four digits of account number                          Is the claim subject to setoff?
                                                                   No.
    Specify Code subsection of PRIORITY unsecured                  Yes
    claim: 11 U.S.C. § 507(a)(4)

    2.10     Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is:      $23,548.36    $12,850.00
    Julio Garcia Jr                                             Check all that apply
    3605 Valencia Ave                                             Contingent
    San Bernardino, CA 92404                                      Unliquidated
                                                                  Disputed
    Date or dates debt was incurred     July 20, 2018 -         Basis for the claim    Wages
    September 28, 2018
    Last four digits of account number                          Is the claim subject to setoff?
                                                                   No.
    Specify Code subsection of PRIORITY unsecured                  Yes
    claim: 11 U.S.C. § 507(a)(4)

    2.11     Nonpriority creditor’s name and mailing address As of the petition filing date, the claim is:      $24,946.47    $12,850.00
    Peter Skuba                                                 Check all that apply
    6101 Uplan Rd                                                 Contingent
    Camarillo, CA 93012                                           Unliquidated
                                                                  Disputed
    Date or dates debt was incurred     July 20, 2018 -         Basis for the claim    Wages
    September 28, 2018
    Last four digits of account number                          Is the claim subject to setoff?
                                                                   No.
    Specify Code subsection of PRIORITY unsecured                  Yes
    claim: 11 U.S.C. § 507(a)(4)

 




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims
                Case 6:18-bk-18339-MH               Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
     Debtor
                                                  Main
              TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                        Document CasePage    30 of 85
                                                                       number (if known) _____________________________________

 
 
Part 2:         List Creditors With NONPRIORITY Unsecured Claims                                                                 
3.        List in alphabetical order all creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
          unsecured claims, fill out and attach the Additional Page of Part 2.


 
    3.1    Nonpriority creditor’s name and mailing address          As of the petition filing date, the claim is:         $17,532.36
    AETNA                                                           Check all that apply
    Attn President/Manager Agent                                      Contingent
    Attn Deborah Arnold                                               Unliquidated
    PO Box 67109                                                      Disputed
    Harrisburg, PA 17106-7103                                       Basis for the claim    Insurance
    Date or dates debt was incurred
                                                                    Is the claim subject to setoff?
    Last four digits of account number                                 No.
                                                                       Yes


    3.2    Nonpriority creditor’s name and mailing address          As of the petition filing date, the claim is:         $767,036.76
    American Express Travel Related Services                        Check all that apply
    Company Inc                                                       Contingent
    Attn President/Manager Agent                                      Unliquidated
    Box 0001                                                          Disputed
    Los Angeles, CA 90096-8000                                                       Credit Card. Lawsuit
                                                                    Basis for the claim
                                                                    pending Supreme Court of New York,
    Date or dates debt was incurred                                 County of New York, Index No.
    Last four digits of account number
                                                                    652238/2018. Judgment entered
                                                                    9/4/2018 for 767,036.76

                                                                    Is the claim subject to setoff?
                                                                       No.
                                                                       Yes
    3.3    Nonpriority creditor’s name and mailing address          As of the petition filing date, the claim is:         $484.80
    Fred Anavim                                                     Check all that apply
    102 Ambling                                                       Contingent
    Brea, CA 92821                                                    Unliquidated
                                                                      Disputed
    Date or dates debt was incurred     8/31/2018                   Basis for the claim    Expenses
    Last four digits of account number                              Is the claim subject to setoff?
                                                                       No.
                                                                       Yes
    3.4    Nonpriority creditor’s name and mailing address          As of the petition filing date, the claim is:         $82,589.00
    ATLANTIC SEMICONDUCTOR                                          Check all that apply
    Attn President/Manager Agent                                      Contingent
    Attn Bob Carvalho                                                 Unliquidated
    9 Centennial Drive                                                Disputed
    Peabody MA 01960                                                Basis for the claim    Parts
    Date or dates debt was incurred     July to August 2018         Is the claim subject to setoff?
    Last four digits of account number                                 No.
                                                                       Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims
               Case 6:18-bk-18339-MH               Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
    Debtor
                                                 Main
             TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                       Document CasePage    31 of 85
                                                                      number (if known) _____________________________________

 
    3.5   Nonpriority creditor’s name and mailing address      As of the petition filing date, the claim is:   $7,750.00
    AZTEC GLOBAL SOLUTIONS                                     Check all that apply
    Attn President/Manager Agent                                 Contingent
    1201 Activity Drive                                          Unliquidated
    Vista CA 92081                                               Disputed
                                                               Basis for the claim    Parts
    Date or dates debt was incurred   8/27/2018
    Last four digits of account number                         Is the claim subject to setoff?
                                                                  No.
                                                                  Yes
    3.6   Nonpriority creditor’s name and mailing address      As of the petition filing date, the claim is:   $20,430.00
    DIGI PRINTING SOLUTIONS                                    Check all that apply
    Attn President/Manager Agent                                 Contingent
    Attn Valerie Schoggins                                       Unliquidated
    PO Box 1161                                                  Disputed
    Richmond TX 77406-1161                                     Basis for the claim    Box
    Date or dates debt was incurred   July to August 2018      Is the claim subject to setoff?
    Last four digits of account number                            No.
                                                                  Yes


    3.7   Nonpriority creditor’s name and mailing address      As of the petition filing date, the claim is:   $1,545,862.74
    Easy Tech                                                  Check all that apply
    3605 Valencia Ave                                            Contingent
    San Bernardino, CA 92404                                     Unliquidated
                                                                 Disputed
    Date or dates debt was incurred                                             Loan - note payable at
                                                               Basis for the claim
                                                               maturity at 1.5%, maturing December
    Last four digits of account number                         2021

                                                               Is the claim subject to setoff?
                                                                  No.
                                                                  Yes

    3.8   Nonpriority creditor’s name and mailing address      As of the petition filing date, the claim is:   $46,465.00
    EESOURCE CORP                                              Check all that apply
    Attn President/Manager Agent                                 Contingent
    Sergio Garza                                                 Unliquidated
    5F, 50 Minquan Rd., Xindian Dis                              Disputed
    New Taipei City                                            Basis for the claim    Parts
    Taiwan 23141
    Date or dates debt was incurred   May to July 2018         Is the claim subject to setoff?
                                                                  No.
    Last four digits of account number                            Yes



    3.9   Nonpriority creditor’s name and mailing address      As of the petition filing date, the claim is:   $55,164.73
    EPES LOGISTICS SERVICES INC                                Check all that apply
    Attn President/Manager Agent                                 Contingent
    Attn Jillian Caron                                           Unliquidated
    201 Mccullogh Drive Suite 310                                Disputed
    Charlotte, NC 28262                                        Basis for the claim    Freight Forwarder
    Date or dates debt was incurred   July to September        Is the claim subject to setoff?
    2018
                                                                  No.
    Last four digits of account number LELP                       Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims
                Case 6:18-bk-18339-MH               Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
    Debtor
                                                  Main
              TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                        Document CasePage    32 of 85
                                                                       number (if known) _____________________________________

 
    3.10     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $17,993.50
    EPHONE SUPPLY CO                                            Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Edgar Sandoval                                           Unliquidated
    Dept 906-196 High Rd                                          Disputed
    Wood Green                                                  Basis for the claim    Parts
    London
                                                                Is the claim subject to setoff?
    Date or dates debt was incurred                                No.
                                                                   Yes
    Last four digits of account number



    3.11     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $16,191.25
    FEDEX                                                       Check all that apply
    Attn President/Manager Agent                                  Contingent
    3965 Airways Blvd, Module G, 3rd Floor                        Unliquidated
    Memphis, TN 38116-5017                                        Disputed
                                                                Basis for the claim    Freight
    Date or dates debt was incurred

    Last four digits of account number                          Is the claim subject to setoff?
                                                                   No.
                                                                   Yes
    3.12     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $787,846.99
    Blanca Garcia                                               Check all that apply
    3815 Valencia Ave                                             Contingent
    San Bernardino, CA 92404                                      Unliquidated
                                                                  Disputed
    Date or dates debt was incurred                                              Loan - note payable at
                                                                Basis for the claim
                                                                maturity at 1.5%, maturing December
    Last four digits of account number                          2021

                                                                Is the claim subject to setoff?
                                                                   No.
                                                                   Yes
    3.13     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $1,521.00
    Humberto Garcia                                             Check all that apply
    13502 Silver Palm Lane                                        Contingent
    Sylmar, CA 91342                                              Unliquidated
                                                                  Disputed
    Date or dates debt was incurred   8/31/2018                 Basis for the claim    Expenses
    Last four digits of account number                          Is the claim subject to setoff?
                                                                   No.
                                                                   Yes
    3.14     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $725,758.79
    Julio Garcia Jr                                             Check all that apply
    3605 Valencia Ave                                             Contingent
    San Bernardino, CA 92404                                      Unliquidated
                                                                  Disputed
    Date or dates debt was incurred                                              Loan - note payable at
                                                                Basis for the claim
                                                                maturity at 1.5%, maturing December
    Last four digits of account number                          2021

                                                                Is the claim subject to setoff?
                                                                   No.
                                                                   Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                Case 6:18-bk-18339-MH               Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
    Debtor
                                                  Main
              TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                        Document CasePage    33 of 85
                                                                       number (if known) _____________________________________

 
    3.15     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $864.99
    Julio Garcia Jr                                             Check all that apply
    3605 Valencia Ave                                             Contingent
    San Bernardino, CA 92404                                      Unliquidated
                                                                  Disputed
    Date or dates debt was incurred   8/31/2018                 Basis for the claim    Expenses
    Last four digits of account number                          Is the claim subject to setoff?
                                                                   No.
                                                                   Yes
    3.16     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $552,572.38
    Julio Garcia Sr                                             Check all that apply
    3815 Valencia Ave                                             Contingent
    San Bernardino, CA 92404                                      Unliquidated
                                                                  Disputed
    Date or dates debt was incurred                                              Loan - note payable at
                                                                Basis for the claim
                                                                maturity at 1.5%, maturing December
    Last four digits of account number                          2021

                                                                Is the claim subject to setoff?
                                                                   No.
                                                                   Yes
    3.17     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $607,707.76
    GLOBAL CONTAINERS & CUSTOM PACKAING                         Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Sylvia Calvillo                                          Unliquidated
    1555 Goodyear Drive Suite B                                   Disputed
    El Paso, TX 79936                                           Basis for the claim    Boxes
    Date or dates debt was incurred   May to August 2018        Is the claim subject to setoff?
    Last four digits of account number                             No.
                                                                   Yes

    3.18     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $30,200.00
    GLOBAL TRANZ ENTERPRISES INC                                Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Isabel Quiroga                                           Unliquidated
    8460 Glen Vesta                                               Disputed
    El Paso, TX 79907                                           Basis for the claim    Freight
    Date or dates debt was incurred
                                                                Is the claim subject to setoff?
    Last four digits of account number                             No.
                                                                   Yes


    3.19     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $12,015.35
    HERMAN PACKAGING COMPANY                                    Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Delmy Rivas                                              Unliquidated
    12820 Hempstead SuiteA                                        Disputed
    Houston TX 77092                                            Basis for the claim    Packing
    Date or dates debt was incurred
                                                                Is the claim subject to setoff?
    Last four digits of account number                             No.
                                                                   Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                Case 6:18-bk-18339-MH               Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
    Debtor
                                                  Main
              TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                        Document CasePage    34 of 85
                                                                       number (if known) _____________________________________

 
    3.20     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $6,632.76
    HERNANDEZ BROKERS, LLC                                      Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Ana Hernadez                                             Unliquidated
    PO Box 3026                                                   Disputed
    Calexico, CA 92232                                          Basis for the claim    Custom Brokers
    Date or dates debt was incurred   August 2018               Is the claim subject to setoff?
    Last four digits of account number                             No.
                                                                   Yes


    3.21     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $80,664.60
    HOUSTON FOAM PLASTICS                                       Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Melissa Trevino                                          Unliquidated
    2019 Brooks St                                                Disputed
    Houston, TX 77026                                           Basis for the claim    Foam
    Date or dates debt was incurred   July to August 2018       Is the claim subject to setoff?
    Last four digits of account number 9032                        No.
                                                                   Yes


    3.22     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $6,722,107.07
    HP INC                                                      Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Darleen Arisco                                           Unliquidated
    11445 Compaq Center Dr W                                      Disputed
    Houston, TX 77070                                           Basis for the claim    As Is, Computers and
                                                                Monitors
    Date or dates debt was incurred   May to July 2018
    Last four digits of account number 0065                     Is the claim subject to setoff?
                                                                   No.
                                                                   Yes
    3.23     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $62,760.20
    Hewlett-Packard Latin America                               Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Milene Chang                                             Unliquidated
    Av. Vasci de Quiroga No.2999 Int S/N                          Disputed
    Col Peña Blanca Santa Fe del Alvarado Obregon               Basis for the claim    Parts
    Ciudad de Mexico, CP 01210
    Date or dates debt was incurred                             Is the claim subject to setoff?
                                                                   No.
    Last four digits of account number                             Yes



    3.24     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:    Notice purposes
    Laptopplaza Inc                                             Check all that apply
    Attn Chief Executive Officer                                  Contingent
    Attn Vlad Galkin                                              Unliquidated
    10900 NW 97th St. Unit 104                                    Disputed
    Miami, FL 33178                                             Basis for the claim

                                                                Is the claim subject to setoff?
    Date or dates debt was incurred
                                                                   No.
                                                                   Yes
    Last four digits of account number




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                Case 6:18-bk-18339-MH               Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
    Debtor
                                                  Main
              TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                        Document CasePage    35 of 85
                                                                       number (if known) _____________________________________

 
    3.25     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $53,388.50
    LOGISTIC & TRANSPORTATION SOLUTIONS                         Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Luis Reyes                                               Unliquidated
    Carretera Mexicali-Aeropuerto Km17 S/N Col                    Disputed
    Herradura                                                   Basis for the claim    Freight
    Mexicali, BC 21217
    Date or dates debt was incurred   June to August 2018       Is the claim subject to setoff?
                                                                   No.
    Last four digits of account number                             Yes



    3.26     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $3,900,279.55
    Lenovo US                                                   Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Krirstin Neira                                           Unliquidated
    1009 Think Place B1 215                                       Disputed
    Morisville, NC 27560                                        Basis for the claim    Trade Debt
    Date or dates debt was incurred   November to Dec           Is the claim subject to setoff?
    2017
                                                                   No.
    Last four digits of account number                             Yes



    3.27     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $31,311.72
    LITE ON TECHNOLOGY CORPORATION                              Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Coco Chang                                               Unliquidated
    22F. 392 Ruery Kuang Road                                     Disputed
    Neihu                                                       Basis for the claim    Parts
    Taipei 114
    TAIWAN
                                                                Is the claim subject to setoff?
    Date or dates debt was incurred   June 2018                    No.
                                                                   Yes
    Last four digits of account number



    3.28     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $41,109.83
    PACIFIC RIM DISTRIBUTION CENTER, LLC                        Check all that apply
    Attn President/Manager Agent                                  Contingent
    c/o IRE Development                                           Unliquidated
    821 Kuhn Drive Ste 100                                        Disputed
    Chula Vista CA 91914                                        Basis for the claim    Rent-Calexico
    Date or dates debt was incurred   8/31/2018
                                                                Is the claim subject to setoff?
    Last four digits of account number                             No.
                                                                   Yes

    3.29     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $30,094.00
    PETER SKUBA                                                 Check all that apply
    6101 Uplan Rd                                                 Contingent
    Camarillo, CA 93012                                           Unliquidated
                                                                  Disputed
    Date or dates debt was incurred   8/31/2018                 Basis for the claim    Expenses
    Last four digits of account number
                                                                Is the claim subject to setoff?
                                                                   No.
                                                                   Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                Case 6:18-bk-18339-MH               Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
    Debtor
                                                  Main
              TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                        Document CasePage    36 of 85
                                                                       number (if known) _____________________________________

 
    3.30     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $106,343.76
    QUANTA COMPUTER INC.                                        Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Daisy Ciang                                              Unliquidated
    188 Wenhwa 2nd Rd                                             Disputed
    Guishan Dist                                                Basis for the claim    Parts
    Tao Yuan City 33377
    TAIWAN
                                                                Is the claim subject to setoff?
    Date or dates debt was incurred   July to August 2018          No.
                                                                   Yes
    Last four digits of account number


    3.31     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $5,646.26
    RLG AMERICAS                                                Check all that apply
    Attn President/Manager Agent                                  Contingent
    190 Middlesex Turnpike Ste 206                                Unliquidated
    Iselin NJ 08830                                               Disputed
                                                                Basis for the claim    Gas for forklift
    Date or dates debt was incurred   12/29/2017
    Last four digits of account number                          Is the claim subject to setoff?
                                                                   No.
                                                                   Yes
    3.32     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $12,318.02
    RM CUSTOMHOUSE BROKERS                                      Check all that apply
    Attn resident/Manager Agent                                   Contingent
    Jorge Silva                                                   Unliquidated
    1320 Goodyer Dr. Suite 105                                    Disputed
    El Paso, TX 79936                                           Basis for the claim    Custom Broker
    Date or dates debt was incurred   July to August 2018       Is the claim subject to setoff?
    Last four digits of account number ECSOL                       No.
                                                                   Yes


    3.33     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $42,208.65
    TMX Logistics, Inc.                                         Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Wallace Li                                               Unliquidated
    27 Spur Dr Butterfield Trail Ind Park                         Disputed
    El Paso, TX 79906                                           Basis for the claim    EL Paso Hub
    Date or dates debt was incurred   April to July 2018        Is the claim subject to setoff?
    Last four digits of account number                             No.
                                                                   Yes


    3.34     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $3,400.00
    TRADE BORDER LOGISTICS                                      Check all that apply
    Attn President/Manager Agent                                  Contingent
    Attn Armando Castillo                                         Unliquidated
    1281 Joe Battle Blvd                                          Disputed
    El Paso, TX 79936                                           Basis for the claim    Freight

                                                                Is the claim subject to setoff?
    Date or dates debt was incurred   September 2018               No.
                                                                   Yes
    Last four digits of account number




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
                Case 6:18-bk-18339-MH               Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
    Debtor
                                                  Main
              TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                        Document CasePage    37 of 85
                                                                       number (if known) _____________________________________

 
    3.35     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $6,724.40
    VENABLE LLP                                                 Check all that apply
    Attn James E Nelson                                           Contingent
    505 Montgomery Street, Suite 1400                             Unliquidated
    San Francisco, CA 94111                                       Disputed
                                                                Basis for the claim    Services
    Date or dates debt was incurred   September 2018            Is the claim subject to setoff?
                                                                   No.
    Last four digits of account number
                                                                   Yes


    3.36     Nonpriority creditor’s name and mailing address    As of the petition filing date, the claim is:   $283,500.00
    XPC/COMPAX IDEAS Y TECNOLOGIA SA DE                         Check all that apply
    CV                                                            Contingent
    Attn President/Manager Agent                                  Unliquidated
    Attn Monica Lozano                                            Disputed
    Rio de Janeiro 198, San Isidro                              Basis for the claim    Window
    Londres y Bruselas, Torreon Coahuila
    MEXICO CP27100                                              Is the claim subject to setoff?
    Date or dates debt was incurred   June to August 2018          No.
                                                                   Yes
    Last four digits of account number




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims
              Case 6:18-bk-18339-MH                 Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
 Debtor TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                    Main Document CasePage     38 of 85
                                                                      number (if known) _____________________________________

  
                   
Part 3:     List Others to Be Notified About Unsecured Claims                                                                  
4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
      collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

 If no others need to be notified for the debts listed in Parts 1 an 2, do not fill out or submit this page. If additional pages are needed, copy this
 page.
  
  
Name and mailing address                                                           On which line in Part 1 or 2                       Last 4 digits of account
                                                                                   is the related creditor (if any) listed?           number, if any


4.1                                                                               Line 3.26
                                                                                     Not listed. Explain
 Atradius Collections
 3500 Lacey Road, Suite 220
 Downers Grove, IL 60515

4.2                                                                               Line 3.2
                                                                                     Not listed. Explain
 Gregory E Galtero, Esq
 Benjamin R Blu, Esq
 Jaffe & Asher LLP
 600 Third Avenue
 New York, NY 10016

4.3                                                                               Line
                                                                                     Not listed. Explain




4.4                                                                               Line
                                                                                     Not listed. Explain




4.5                                                                               Line
                                                                                     Not listed. Explain




4.6                                                                               Line
                                                                                     Not listed. Explain




4.7                                                                               Line
                                                                                     Not listed. Explain




  

                                          




 Official Form 206E/F                 Schedule E/F: Creditors Who Have Unsecured Claims                                            
               Case 6:18-bk-18339-MH               Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
 Debtor TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                   Main Document CasePage     39 of 85
                                                                     number (if known) _____________________________________

  
Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims                                      
  
5.   Add the amounts of priority and nonpriority unsecured claims.                                         Total of claim amounts




            5a. Total claims from Part 1                                                          5a.      $526,226.51

            5b. Total claims from Part 2                                                          5b. +   $16,684,476.72

            5c. Total of Parts 1 and 2                                                            5c.     $17,210,703.23
                Lines 5a + 5b = 5c.

  




 Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims
                  Case 6:18-bk-18339-MH                       Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12                                   Desc
                                                              Main Document    Page 40 of 85            
     Fill in this information to identify the case:  
     Debtor name      TECHNOLOGY SOLUTIONS & SERVICES, INC.
     United States Bankruptcy Court for the: Central District of California 
     Case number (If known):                               
                                                                                                                         Check if this is an amended filing


Official Form 206G                                                                                                                               
Schedule G: Executory Contracts and Unexpired Lease                                                                                                       12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

1.         Does the debtor have any executory contracts or unexpired leases?
             No. Check this box and submit this form to the court with the debtor’s other schedules. There is nothing else to report on this form.
             Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
           Form 206A/B).
  
2.         List all contracts and unexpired leases                                               State the name and mailing address for all other parties with whom
                                                                                                 the debtor has an executory contract or unexpired lease



     2.1

      State what the contract or lease         Lease (Debtor is tenant) for San                 GWH Properties LLC
      is for and the nature of the             Bernardino building, headquarters,               Attn Bianca L Garcia, Member
      debtor’s interest                        warehousing of finished goods,                   458 E Commercial Road
                                               and receipt of parts                             San Bernardino, CA 92408
      State the term remaining                 4/2021

      List the contract number of any
      government contract:
     2.2

      State what the contract or lease         Lease - Calexico building,                       Pacific Rim Distribution Center LLC
      is for and the nature of the             warehouse facility used for                      Attn Michael A Vogt, President/Manager of
      debtor’s interest                        receiving inventory awaiting                     Manager Member
                                               importation to Mexicali                          821 Kuhn Drive Suite 100
      State the term remaining                 1/2019                                           Chula Vista, CA 91914
      List the contract number of any
      government contract:
     2.3

      State what the contract or lease         Lease - 2016 Lexus RX 350 FWD                    Lexus Financial Services
      is for and the nature of the             4dr, monthly payments of $466.07                 Attn President/Manager Agent
      debtor’s interest                                                                         c/o Davidson Motors Inc
                                                                                                3150 Adams
      State the term remaining                 Lease ends 5/12/2019                             Riverside, CA 92504
      List the contract number of any
      government contract:
     2.4

      State what the contract or lease         Lease - 2016 BMW X5S351                          BMW Financial Services LLC
      is for and the nature of the             monthly payments of $652.50                      Attn President/Manager Agent
      debtor’s interest                                                                         c/o BMW of Riverside
                                                                                                3060 Adams Street
      State the term remaining                 Lease ends 5/28/2019                             Riverside, CA 92504
      List the contract number of any
      government contract:
                    Case 6:18-bk-18339-MH            Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12 Desc
     Debtor
                                                   Main
               TECHNOLOGY SOLUTIONS & SERVICES, INC.
                                                         Document CasePage    41 of 85
                                                                        number (if known) _____________________________________

 
2.        List all contracts and unexpired leases                                        State the name and mailing address for all other parties with whom
                                                                                         the debtor has an executory contract or unexpired lease



    2.5

         State what the contract or lease      Monthly Rental - Xerox 5735              ADB Office Solutions
         is for and the nature of the          copier                                   Attn President/Manager Agent
         debtor’s interest                                                              180 Vander St
                                                                                        Corona, CA 92880
         State the term remaining

         List the contract number of any
         government contract:
    2.6

         State what the contract or lease      Systems & Services Agreement             Mijac Alarm
         is for and the nature of the          (Alarm)                                  Attn President/Manager Agent
         debtor’s interest                     Quaterly payments of $39.00              9339 Charles Smith Ave Suite 100
                                               Term - 3 years from 9/15/2017            Rancho Cucamonga, CA 91730
                                               Alarm Services Agreement
                                               Quartertly payments of $50.00
                                               Testing bi-yearly at $105.00
                                               Term - 3 years from 9/15/2017
         State the term remaining              9/15/2020

         List the contract number of any
         government contract:
    2.7

         State what the contract or lease      HP Returns Program Purchase              HP Parts Inc
         is for and the nature of the          Agreement for purchase of product        Attn President/Manager
         debtor’s interest                     from Hewlett Packard Company             11445 Compaq Center Dr W
                                                                                        Houston, TX 77070
         State the term remaining

         List the contract number of any
         government contract:
    2.8

         State what the contract or lease      Standard Services Agreement for          HP Parts Inc
         is for and the nature of the          refurbishment services                   Attn President/Manager
         debtor’s interest                                                              11445 Compaq Center Dr W
                                                                                        Houston, TX 77070
         State the term remaining

         List the contract number of any
         government contract:
      
      
      
      
      
      
      
      
      
      
      
 
                 

Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases 
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 42 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 43 of 85
            Case 6:18-bk-18339-MH                      Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12                                    Desc
                                                       Main Document    Page 44 of 85

Fill in this information to identify the case:

            Technology Solutions & Services, Inc.
Debtor name __________________________________________________________________

United States Bankruptcy Court for the: ______________________ District of _________
                                                                              (State)
Case number (If known):   _________________________



                                                                                                                                      Check if this is an
                                                                                                                                         amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                    /1

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).


 Part 1:        Income



 1. Gross revenue from business

        None

            Identify the beginning and ending dates of the debtor’s fiscal year, which        Sources of revenue                   Gross revenue
            may be a calendar year                                                            Check all that apply                 (before deductions and
                                                                                                                                   exclusions)

           From the beginning of the
                                                  1/2/2018                                        Operating a business              32,000,000.00
           fiscal year to filing date:     From ___________         to     Filing date            Other _______________________    $________________
                                                  MM / DD / YYYY


           For prior year:
                                                  1/1/2017
                                           From ___________         to
                                                                            12/31/2017
                                                                           ___________            Operating a business              $73,494,854.00
                                                                                                                                    $________________
                                                  MM / DD / YYYY            MM / DD / YYYY
                                                                                                  Other _______________________

           For the year before that:
                                                1/1/2016
                                           From ___________         to
                                                                            12/31/2016
                                                                           ___________            Operating a business              70,231,802.00
                                                                                                                                    $________________
                                                  MM / DD / YYYY            MM / DD / YYYY
                                                                                                  Other _______________________




 2. Non-business revenue
    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected
    from lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

                                                                                              Description of sources of revenue    Gross revenue from each
                                                                                                                                   source
                                                                                                                                   (before deductions and
                                                                                                                                   exclusions)

           From the beginning of the
                                                                                              ___________________________          $________________
           fiscal year to filing date: From ___________             to      Filing date
                                                  MM / DD / YYYY



           For prior year:                 From ___________         to      ___________
                                                  MM / DD / YYYY             MM / DD / YYYY   ___________________________          $________________




           For the year before that:       From ___________         to      ___________
                                                  MM / DD / YYYY             MM / DD / YYYY   ___________________________          $________________




 Official Form 207                          Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 1
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 45 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 46 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 47 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 48 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 49 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 50 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 51 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 52 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 53 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 54 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 55 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 56 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 57 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 58 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 59 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 60 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 61 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 62 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 63 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 64 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 65 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 66 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 67 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 68 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 69 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 70 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 71 of 85
Case 6:18-bk-18339-MH           Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12           Desc
                                Main Document    Page 72 of 85


TECHNOLOGY SOLUTIONS & SERVICES, INC.

Statement of Financial Affairs Attachment, Item 11 Payments related to bankruptcy

Shulman Hodges & Bastian LLP

              Date of Payment                                              Amount
              March 16, 2018                                        $25,000.00
              $7,500.00 of this retainer was disbursed to Deal2Deal
              Marketing Group, Inc. on behalf of the Debtor
              June 18, 2018                                                $10,000.00
              August 17, 2018                                              $25,000.00
              September 10, 2018                                           $30,000.00
              September 12, 2018                                           $20,000.00
              September 26, 2018                                           $145,000.00
              Received from a third party entity, Easy Technology,
              Inc. on the Debtor’s behalf
              Total Retainers                                              $255,000.00
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 73 of 85
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 74 of 85
    Case 6:18-bk-18339-MH        Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12            Desc
                                 Main Document    Page 75 of 85

      Name                        Address         Shareholder Interest          Position
   Blanca Garcia       3815 Valencia Ave                 45%           Chief Executive Officer
                       San Bernardino, CA 92404

    Eric Huang         12479 Farnborough Ct               45%          Manager
                       Mira Loma, CA 91752
   Peter Skuba         6101 Upland Rd                     4%           Secretary
                       Camarillo, CA 93012
   Fred Anavim         102 Ambling                        3%           Controller
                       Brea, CA 92821
  James Sullivan       2238 Emerald Cir                   3%           None
                       Morro Bay, CA 93442
 Julio C. Garcia, Sr   3815 Valencia Ave                 None          Manager
                       San Bernardino, CA 92404
 Julio C. Garcia, Jr   3605 Valencia Ave                 None          Chief Financial Officer
                       San Bernardino, CA 92404
Humberto A. Garcia     13502 Silver Palms Lane           None           Manager
                       Sylmar, CA 91342
           Case 6:18-bk-18339-MH                     Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12                                        Desc
                                                     Main Document    Page 76 of 85

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
Leonard M. Shulman - Bar No. 126349
SHULMAN HODGES & BASTIAN LLP
100 Spectrum Center Drive, Suite 600
Irvine, California 92618
Telephone: (949) 340-3400
Facsimile: (949) 340-3000
Email: lshulman@shbllp.com




                                        UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - RIVERSIDE                                                 DIVISION

 In re:                                                                        CASE NO.:
                                                                               CHAPTER: 11
     TECHNOLOGY SOLUTIONS & SERVICES,
     INC.,

                                                                                      DISCLOSURE OF COMPENSATION OF
                                                                                           ATTORNEY FOR DEBTOR

                                                               Debtor(s).

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named
   Debtor(s) and that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to
   be paid to me, for services rendered or to be rendered on behalf of the Debtor(s) in contemplation of or in connection
   with the bankruptcy case is as follows:

                                                                                                              75,000.00
     For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                            See Note 1 below
     Prior to the filing of this statement I have received . . . . . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                              See Note 2 below
     Balance Due . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________

2. The source of the compensation paid to me was:
              Debtor                           Other (specify) _____________________________________________________

3. The source of compensation to be paid to me is:
               Debtor                          Other (specify) _____________________________________________________

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members
          and associates of my law firm.

          I have agreed to share the above-disclosed compensation with an other person or persons who are not members
          or associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in
          the compensation, is attached.



December 2015                                                             Page 1                                                     Official Form 2030
         Case 6:18-bk-18339-MH            Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12                      Desc
                                          Main Document    Page 77 of 85
5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case,
   including:

    a. Analysis of the Debtor' s financial situation, and rendering advice to the Debtor in determining whether to file a
       petition in bankruptcy;

    b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

    c.   Representation of the Debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings
         thereof;

    d. Representation of the Debtor in adversary proceedings and other contested bankruptcy matters;

    e. Other (specify):
                          NONE.




6. By agreement with the Debtor(s), the above-disclosed fee does not include the following services:




                                                     CERTIFICATION

              I certify that the foregoing is a complete statement of any agreement or arrangement for
           payment to me for representation of the Debtor(s) in this bankruptcy proceeding.
                  9/25/2018         /s/ Leonard M. Shulman
           Date: ___________        ____________________________________________________
                                    Signature of Attorney


                                    Shulman Hodges & Bastian LLP
                                    ____________________________________________________
                                    Name of law firm


    Note 1: The amount of fees incurred prior to the petition date will be set forth in the Application to Employ
    Shulman Hodges & Bastian LLP to be filed with the Court (“Employment Application”).

    Note 2: To be set forth in the Employment Application to be filed with the Court.




December 2015                                             Page 2                                         Official Form 2030
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 78 of 85




7




      9/28/2018                          /s/ Leonard M. Shulman
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 79 of 85


                 ADB OFFICE SOLUTIONS
                 180 VANDER ST
                 CORONA, CA 92880


                 AETNA
                 PO BOX 67109
                 HARRISBURG, PA 17106-7103


                 AMERICAN EXPRESS TRAVEL RELATED
                 SERVICES COMPANY INC
                 BOX 0001
                 LOS ANGELES, CA 90096-8000


                 ATLANTIC SEMICONDUCTOR
                 9 CENTENNIAL DRIVE
                 PEABODY MA 01960


                 ATRADIUS COLLECTIONS
                 3500 LACEY ROAD, SUITE 220
                 DOWNERS GROVE, IL 60515


                 AZTEC GLOBAL SOLUTIONS
                 1201 ACTIVITY DRIVE
                 VISTA, CA 92081


                 BANK OF AMERICA NA
                 CA9-702-03-93
                 101 S MARENGO AVE 3RD FLOOR
                 PASADENA, CA 91101-2428


                 BLANCA GARCIA
                 3815 VALENCIA AVE
                 SAN BERNARDINO, CA 92404
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 80 of 85


                 BMW FINANCIAL SERVICES LLC
                 C/O BMW OF RIVERSIDE
                 3060 ADAMS STREET
                 RIVERSIDE, CA 92504


                 CAL DEPT OF TAX AND FEE ADMIN
                 ACCOUNT INFORMATION GROUP MIC 29
                 PO BOX 942879
                 SACRAMENTO, CA 94279-0029


                 CAL EMPLOY DEVELOP DEPARTMENT
                 BANKRUPTCY GROUP MIC 92E
                 PO BOX 826880
                 SACRAMENTO, CA 94280-0001


                 CALIFORNIA FRANCHISE TAX BOARD
                 BANKRUPTCY SECTION MS A 340
                 PO BOX 2952
                 SACRAMENTO, CA 95812-2952


                 CALIF STATE BOARD OF EQUALIZATION
                 SPECIAL OPERATIONS BRANCH MIC 55
                 PO BOX 942879
                 SACRAMENTO, CA 94279-0055


                 DIGI PRINTING SOLUTIONS
                 PO BOX 1161
                 RICHMOND TX 77406-1161


                 EASY TECH
                 3605 VALENCIA AVE
                 SAN BERNARDINO, CA 92404


                 EESOURCE CORP
                 5F 50 MINQUAN RD XINDIAN DIS
                 NEW TAIPEI CITY
                 TAIWAN 23141
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 81 of 85


                 EPES LOGISTICS SERVICES INC
                 201 MCCULLOGH DRIVE SUITE 310
                 CHARLOTTE, NC 28262


                 EPHONE SUPPLY CO.
                 DEPT 906-196 HIGH RD
                 WOOD GREEN
                 LONDON


                 ERIC HUANG
                 12479 FARNBOROUGH CT
                 MIRA LOMA, CA 91752


                 FEDEX
                 3965 AIRWAYS BLVD
                 MODULE G 3RD FLOOR
                 MEMPHIS, TN 38116-5017


                 FRED ANAVIM
                 102 AMBLING
                 BREA, CA 92821


                 GLOBAL CONTAINERS & CUSTOM PACKAGING
                 1555 GOODYEAR DRIVE SUITE B
                 EL PASO, TX 79936


                 GLOBAL TRANZ ENTERPRISES INC
                 8460 GLEN VESTA
                 EL PASO, TX 79907


                 GREGORY E GALTERO & BENJAMIN R BLUM
                 JAFFE & ASHER LLP
                 600 THIRD AVENUE
                 NEW YORK, NY 10016
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 82 of 85


                 GWH PROPERTIES LLC
                 458 E COMMERCIAL ROAD
                 SAN BERNARDINO, CA 92408


                 HERMAN PACKAGING COMPANY
                 12820 HEMPSTEAD SUITEA
                 HOUSTON TX 77092


                 HERNANDEZ BROKERS, LLC
                 PO BOX 3026
                 CALEXICO, CA 92232


                 HEWLETT PACKARD LATIN AMERICA
                 AV. VASCI DE QUIROGA NO 2999
                 INT S/N COL PEÑA BLANCA SANTA FE DEL
                 ALVARADO OBREGON
                 CIUDAD DE MEXICO, CP 01210


                 HOUSTON FOAM PLASTICS
                 2019 BROOKS ST
                 HOUSTON, TX 77026


                 HP INC
                 11445 COMPAQ CENTER DR W
                 HOUSTON, TX 77070


                 HP PARTS INC
                 11445 COMPAQ CENTER DR W
                 HOUSTON, TX 77070


                 HUMBERTO GARCIA
                 13502 SILVER PALMS LANE
                 SYLMAR, CA 91342
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 83 of 85


                 INTERNAL REVENUE SERVICE
                 PO BOX 7346
                 PHILADELPHIA, PA 19101-7346


                 JIM SULLIVAN
                 2238 EMERALD CIRCLE
                 MORRO BAY, CA 93442


                 JULIO GARCIA JR
                 3605 VALENCIA AVE
                 SAN BERNARDINO, CA 92404


                 JULIO GARCIA SR
                 3815 VALENCIA AVE
                 SAN BERNARDINO, CA 92404


                 LAPTOPPLAZA INC
                 10900 NW 97TH ST UNIT 104
                 MIAMI, FL 33178


                 LENOVO US
                 1009 THINK PLACE B1 215
                 MORISVILLE, NC 27560


                 LEXUS FINANCIAL SERVICES
                 C/O DAVIDSON MOTORS INC
                 3150 ADAMS
                 RIVERSIDE, CA 92504


                 LITE ON TECHNOLOGY CORPORATION
                 22F 392 RUERY KUANG ROAD
                 NEIHU TAIPEI 114
                 TAIWAN
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 84 of 85


                 LOGISTIC & TRANSPORTATION SOLUTIONS
                 CARRETERA MEXICALI-AEROPUERTO
                 KM17 S/N COL HERRADURA
                 MEXICALI, BC 21217


                 MIJAC ALARM
                 9339 CHARLES SMITH AVE SUITE 100
                 RANCHO CUCAMONGA, CA 91730


                 PACIFIC RIM DISTRIBUTION CENTER LLC
                 821 KUHN DRIVE SUITE 100
                 CHULA VISTA, CA 91914


                 PETER SKUBA
                 6101 UPLAN RD
                 CAMARILLO, CA 93012


                 QUANTA COMPUTER INC
                 188 WENHWA 2ND RD
                 GUISHAN DIST TAO YUAN CITY 33377
                 TAIWAN


                 RLG AMERICAS
                 190 MIDDLESEX TURNPIKE STE 206
                 ISELIN, NJ 08830


                 RM CUSTOMHOUSE BROKERS
                 1320 GOODYER DR SUITE 105
                 EL PASO, TX 79936


                 TMX LOGISTICS, INC.
                 27 SPUR DR
                 BUTTERFIELD TRAIL IND PARK
                 EL PASO, TX 79906
Case 6:18-bk-18339-MH   Doc 1 Filed 10/02/18 Entered 10/02/18 16:14:12   Desc
                        Main Document    Page 85 of 85


                 TRADE BORDER LOGISTICS
                 1281 JOE BATTLE BLVD
                 EL PASO, TX 79936



                 US SECURITIES & EXCHANGE COMMISSION
                 ATTN BANKRUPTCY COUNSEL
                 444 SOUTH FLOWER ST SUITE 900
                 LOS ANGELES, CA 90071-2934


                 VENABLE LLP
                 505 MONTGOMERY STREET SUITE 1400
                 SAN FRANCISCO, CA 94111


                 XPC/COMPAX IDEAS Y TECNOLOGIA SA DE CV
                 RIO DE JANEIRO 198 SAN ISIDRO
                 LONDRES Y BRUSELAS TORREON COAHUILA
                 MEXICO CP27100
